Dismissed; Opinion Filed October 7, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00958-CR

                               AARON PARSONS, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-48277-U

                             MEMORANDUM OPINION
                           Before Justices Myers, Osborne, and Nowell
                                    Opinion by Justice Myers
       Before the Court is appellant’s October 2, 2019 motion to withdraw his notice of appeal.

The motion is signed by appellant and his counsel. See TEX. R. APP. P. 42.2(a). We grant the

motion and dismiss this appeal.




                                                /Lana Myers/
                                                LANA MYERS
Do Not Publish                                  JUSTICE
TEX. R. APP. P. 47.2(b)
190958F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 AARON PARSONS, Appellant                         On Appeal from the 291st Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-00958-CR         V.                    Trial Court Cause No. F17-48277-U.
                                                  Opinion delivered by Justice Myers,
 THE STATE OF TEXAS, Appellee                     Justices Osborne and Nowell participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 7th day of October, 2019.